    EXHIBIT 4 –
Flanagan Time Sheets
Date Run: 05/24/21 10:14 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                                Date Range: 4/7/2021 to 4/9/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
FLANAGAN, DEVON L.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       10.50
                       LOWE, ET AL.
                                                                                                                         Total Hours for FLANAGAN, DEVON L.:             10.50
                                                                                                                                Total Hours for Wildlife & Marine        10.50
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 10.50
